DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/427,431, filed on 3/11/2015.

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 4/27/2020 and 5/26/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  change “the two” in line 10 to “the at least two”.  Appropriate correction is required.
Claim(s) 7 is/are objected to because of the following informalities:  change “the two” in line 10 to “the at least two”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the communication apparatus" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 4-7 and 10-11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,706,539 (hereinafter Patent1) in view of US PGPub 2012/0039285 to Seo et al (hereinafter Seo).

Regarding claim 1, Patent1’s claim 1 teaches claim 1 and claim 1’s “the process” of the instant application but does not explicitly disclose “An integrated circuit to control a process of a 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patent1’s teachings with Seo’s above teachings. The motivation is enabling reliable transmission of HARQ ACK/NACK signal (Seo ¶ 17).

Regarding claim 4, the combination teaches claim 4 of the instant application (see Patent1’s claims 1 and 11).

Regarding claim 5, the combination teaches claim 5 of the instant application (see Seo fig. 25 which shows a base station).


Regarding claim 6, the combination teaches the integrated circuit according to claim 1, comprising: at least one input coupled to the circuitry, wherein the at least one input, in operation, inputs data; and at least one output coupled to the circuitry, wherein the at least one output, in operation, outputs data (Seo fig. 25, shows RF unit coupled to processor 11; ¶ 185, The RF unit 13 is coupled to the processor 11, and transmits and/or receives a radio signal). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination with Seo’s above teachings. The motivation is enabling reliable transmission of HARQ ACK/NACK signal (Seo ¶ 17).

Regarding claim 7, Patent1’s claim 1 teaches claim 7 of the instant application but does not explicitly disclose “An integrated circuit comprising: transmission circuitry which, in operation, transmits” and “reception circuitry which, in operation, receives”. 
However, Seo in the same or similar field of endeavor teaches an integrated circuit comprising: transmission circuitry which, in operation, transmits and reception circuitry which, in operation, receives (¶ 184, The processor 11 implements the proposed functions, processes, and/or methods. The aforementioned operation of the BS 10 may be implemented by the processor 11; fig. 1, shows BS 11 transmitting and receiving; fig. ; ¶ 189, The processors 11, 21 may include application-specific integrated circuit (ASIC)…When the embodiments are 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patent1’s teachings with Seo’s above teachings. The motivation is enabling reliable transmission of HARQ ACK/NACK signal (Seo ¶ 17).

Regarding claim 10, the combination teaches claim 10 of the instant application (see Patent1’s claims 1 and 11).

Regarding claim 11, the combination teaches claim 11 of the instant application (see Seo fig. 25 which shows a base station).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination with Seo’s above teachings of the communication apparatus is a base station. The motivation is enabling reliable transmission of HARQ ACK/NACK signal (Seo ¶ 17).

Claim(s) 1-11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,986,551 (hereinafter Patent2) in view of US PGPub 2012/0039285 to Seo et al (hereinafter Seo).

Regarding claim 1, Patent2’s claim 1 teaches claim 1 and claim 1’s “the process” of the instant application but does not explicitly disclose “An integrated circuit to control a process of a radio communication apparatus, the integrated circuit comprising circuitry which, in operation, controls the process”. However, Seo in the same or similar field of endeavor teaches an integrated circuit to control a process of a radio communication apparatus, the integrated circuit comprising circuitry which, in operation, controls the process (fig. 25, shows a base station with a processor 11; ¶ 184, The processor 11 implements the proposed functions, processes, and/or methods. The aforementioned operation of the BS 10 may be implemented by the processor 11; ¶ 189, The processors 11, 21 may include application-specific integrated circuit (ASIC)…When the embodiments are implemented in software, the techniques described herein can be implemented with modules (e.g., procedures, functions, and so on) that perform the functions described herein. The modules can be stored in memories 12, 22 and executed by processors 11). By modifying Patent2’s claim 1 and “the process” with Seo’s teachings of an integrated circuit to control a process of a radio communication apparatus, the integrated circuit comprising circuitry which, in operation, controls the process, the modification results in claim 1’s limitations being taught by Patent2 in view of Seo.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patent2’s teachings with Seo’s above teachings. The motivation is enabling reliable transmission of HARQ ACK/NACK signal (Seo ¶ 17).

Regarding claim 2, the combination teaches claim 2 of the instant application (see Patent2’s claims 1-2).

Regarding claim 3, the combination teaches claim 3 of the instant application (see Patent2’s claims 1-3).

Regarding claim 4, the combination teaches claim 4 of the instant application (see Patent2’s claims 1 and 4).

Regarding claim 5, the combination teaches claim 5 of the instant application (see Seo fig. 25 which shows a base station).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination with Seo’s above teachings of the communication apparatus is a base station. The motivation is enabling reliable transmission of HARQ ACK/NACK signal (Seo ¶ 17).

Regarding claim 6, the combination teaches the integrated circuit according to claim 1, comprising: at least one input coupled to the circuitry, wherein the at least one input, in operation, inputs data; and at least one output coupled to the circuitry, wherein the at least one output, in operation, outputs data (Seo fig. 25, shows RF unit coupled to processor 11; ¶ 185, The RF unit 13 is coupled to the processor 11, and transmits and/or receives a radio signal). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination with Seo’s above teachings. The motivation is enabling reliable transmission of HARQ ACK/NACK signal (Seo ¶ 17).


However, Seo in the same or similar field of endeavor teaches an integrated circuit comprising: transmission circuitry which, in operation, transmits and reception circuitry which, in operation, receives (¶ 184, The processor 11 implements the proposed functions, processes, and/or methods. The aforementioned operation of the BS 10 may be implemented by the processor 11; fig. 1, shows BS 11 transmitting and receiving; fig. ; ¶ 189, The processors 11, 21 may include application-specific integrated circuit (ASIC)…When the embodiments are implemented in software, the techniques described herein can be implemented with modules (e.g., procedures, functions, and so on) that perform the functions described herein. The modules can be stored in memories 12, 22 and executed by processors 11). By modifying Patent2’s claim 1 with Seo’s teachings of an integrated circuit comprising: transmission circuitry which, in operation, transmits and reception circuitry which, in operation, receives, the modification results in claim 7’s limitations being taught by Patent2 in view of Seo.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patent2’s teachings with Seo’s above teachings. The motivation is enabling reliable transmission of HARQ ACK/NACK signal (Seo ¶ 17).

Regarding claim 8, the combination teaches claim 8 of the instant application (see Patent2’s claims 1-2).



Regarding claim 10, the combination teaches claim 10 of the instant application (see Patent2’s claims 1 and 4).

Regarding claim 11, the combination teaches claim 11 of the instant application (see Seo fig. 25 which shows a base station).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination with Seo’s above teachings of the communication apparatus is a base station. The motivation is enabling reliable transmission of HARQ ACK/NACK signal (Seo ¶ 17).

Claim(s) 1-11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,356,774 (hereinafter Patent3) in view of US PGPub 2012/0039285 to Seo et al (hereinafter Seo).

Regarding claim 1, Patent3’s claim 1 teaches claim 1 and claim 1’s “the process” of the instant application but does not explicitly disclose “An integrated circuit to control a process of a radio communication apparatus, the integrated circuit comprising circuitry which, in operation, controls the process”. However, Seo in the same or similar field of endeavor teaches an integrated circuit to control a process of a radio communication apparatus, the integrated circuit comprising circuitry which, in operation, controls the process (fig. 25, shows a base station with 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patent3’s teachings with Seo’s above teachings. The motivation is enabling reliable transmission of HARQ ACK/NACK signal (Seo ¶ 17).

Regarding claim 2, the combination teaches claim 2 of the instant application (see Patent3’s claims 1-2).

Regarding claim 3, the combination teaches claim 3 of the instant application (see Patent3’s claims 1-3).

Regarding claim 4, the combination teaches claim 4 of the instant application (see Patent3’s claims 1 and 4).


It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination with Seo’s above teachings of the communication apparatus is a base station. The motivation is enabling reliable transmission of HARQ ACK/NACK signal (Seo ¶ 17).

Regarding claim 6, the combination teaches the integrated circuit according to claim 1, comprising: at least one input coupled to the circuitry, wherein the at least one input, in operation, inputs data; and at least one output coupled to the circuitry, wherein the at least one output, in operation, outputs data (Seo fig. 25, shows RF unit coupled to processor 11; ¶ 185, The RF unit 13 is coupled to the processor 11, and transmits and/or receives a radio signal). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination with Seo’s above teachings. The motivation is enabling reliable transmission of HARQ ACK/NACK signal (Seo ¶ 17).

Regarding claim 7, Patent3’s claim 1 teaches claim 7 of the instant application but does not explicitly disclose “An integrated circuit comprising: transmission circuitry which, in operation, transmits” and “reception circuitry which, in operation, receives”. 
However, Seo in the same or similar field of endeavor teaches an integrated circuit comprising: transmission circuitry which, in operation, transmits and reception circuitry which, in operation, receives (¶ 184, The processor 11 implements the proposed functions, processes, and/or methods. The aforementioned operation of the BS 10 may be implemented by the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patent3’s teachings with Seo’s above teachings. The motivation is enabling reliable transmission of HARQ ACK/NACK signal (Seo ¶ 17).

Regarding claim 8, the combination teaches claim 8 of the instant application (see Patent3’s claims 1-2).

Regarding claim 9, the combination teaches claim 9 of the instant application (see Patent3’s claims 1-3).

Regarding claim 10, the combination teaches claim 10 of the instant application (see Patent3’s claims 1 and 4).

Regarding claim 11, the combination teaches claim 11 of the instant application (see Seo fig. 25 which shows a base station).


Claim(s) 1-11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,674,502 (hereinafter Patent4) in view of US PGPub 2012/0039285 to Seo et al (hereinafter Seo).

Regarding claim 1, Patent4’s claim 1 teaches claim 1 and claim 1’s “the process” and “radio communication apparatus” of the instant application but does not explicitly disclose “An integrated circuit to control a process of a radio communication apparatus, the integrated circuit comprising circuitry which, in operation, controls the process”. However, Seo in the same or similar field of endeavor teaches an integrated circuit to control a process of a radio communication apparatus, the integrated circuit comprising circuitry which, in operation, controls the process (fig. 25, shows a base station with a processor 11; ¶ 184, The processor 11 implements the proposed functions, processes, and/or methods. The aforementioned operation of the BS 10 may be implemented by the processor 11; ¶ 189, The processors 11, 21 may include application-specific integrated circuit (ASIC)…When the embodiments are implemented in software, the techniques described herein can be implemented with modules (e.g., procedures, functions, and so on) that perform the functions described herein. The modules can be stored in memories 12, 22 and executed by processors 11). By modifying Patent4’s claim 1 and “the process” and “radio communication apparatus” with Seo’s teachings of an integrated circuit to 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patent4’s teachings with Seo’s above teachings. The motivation is enabling reliable transmission of HARQ ACK/NACK signal (Seo ¶ 17).

Regarding claim 2, the combination teaches claim 2 of the instant application (see Patent4’s claims 1-2).

Regarding claim 3, the combination teaches claim 3 of the instant application (see Patent4’s claims 1-3).

Regarding claim 4, the combination teaches claim 4 of the instant application (see Patent4’s claims 1 and 4).

Regarding claim 5, the combination teaches claim 5 of the instant application (see Patent4’s claims 1 and 5).

Regarding claim 6, the combination teaches the integrated circuit according to claim 1, comprising: at least one input coupled to the circuitry, wherein the at least one input, in operation, inputs data; and at least one output coupled to the circuitry, wherein the at least one 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination with Seo’s above teachings. The motivation is enabling reliable transmission of HARQ ACK/NACK signal (Seo ¶ 17).

Regarding claim 7, Patent4’s claim 1 teaches claim 7 of the instant application and the transmission circuitry and the reception circuitry but does not explicitly disclose “An integrated circuit comprising: transmission circuitry” and “reception circuitry”. 
However, Seo in the same or similar field of endeavor teaches an integrated circuit comprising: transmission circuitry which, in operation, transmits and reception circuitry which, in operation, receives (¶ 184, The processor 11 implements the proposed functions, processes, and/or methods. The aforementioned operation of the BS 10 may be implemented by the processor 11; fig. 1, shows BS 11 transmitting and receiving; fig. ; ¶ 189, The processors 11, 21 may include application-specific integrated circuit (ASIC)…When the embodiments are implemented in software, the techniques described herein can be implemented with modules (e.g., procedures, functions, and so on) that perform the functions described herein. The modules can be stored in memories 12, 22 and executed by processors 11). By modifying Patent4’s claim 1 with Seo’s teachings of an integrated circuit comprising: transmission circuitry which, in operation, transmits and reception circuitry which, in operation, receives, the modification results in claim 7’s limitations being taught by Patent4 in view of Seo.


Regarding claim 8, the combination teaches claim 8 of the instant application (see Patent4’s claims 1-2).

Regarding claim 9, the combination teaches claim 9 of the instant application (see Patent4’s claims 1-3).

Regarding claim 10, the combination teaches claim 10 of the instant application (see Patent4’s claims 1 and 4).

Regarding claim 11, the combination teaches claim 11 of the instant application (see Patent4’s claims 1 and 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/Primary Examiner, Art Unit 2476